                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-01489-CMA

EDDIE MALLUK,

       Plaintiff,

v.

BERKELEY HIGHLANDS PRODUCTIONS, LLC,

       Defendant.


       ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT


       This matter is before the Court on Plaintiff Eddie Malluk’s Motion for Default

Judgment against Defendant Berkeley Highlands Productions, LLC (Doc. # 22). For the

reasons discussed below, default judgment is entered against Defendant.

                                I.       BACKGROUND

       Plaintiff Eddie Malluk is a professional photographer in the business of licensing

his photographs to online and print media for a fee. (Doc. # 2 at 2, ¶ 5.) In 1988, Plaintiff

photographed singer-songwriter Sebastian Bierk (the “Photograph”). (Id. at 2, ¶ 7; Doc.

# 2-1; Doc. # 18-1 at 1, ¶ 4.) At all times, Plaintiff has been the sole author and owner of

the Photograph, including all right, title, and interest in and to the Photograph. (Doc. # 2

at 2, ¶ 8.) Plaintiff registered the Photograph with the United States Copyright Office

and the Photograph was assigned the Copyright Registration Number VAu 1-239-882
and effective date of December 16, 2015. (Id. at 2, ¶ 9; Doc. # 18-1 at 2, ¶ 5.) Thus,

Plaintiff held the copyright to the Photograph.

          Sometime after December 16, 2015 and prior to September 26, 2018, Defendant

used the Photograph on its website in relation to promoting and selling tickets to a

Sebastian Bach concert. (Id. at 3, ¶¶ 10–11; Doc. # 2-2; Doc. # 18-1 at 2, ¶ 6.) Plaintiff

neither licensed the use of the Photograph to Defendant nor provided consent or

permission for Defendant to use the Photograph in any manner. (Doc. # 2 at 3, ¶ 12.)

          On May 23, 2019, Plaintiff initiated this action against Defendant and asserted a

single claim for violation of the federal Copyright Act, 17 U.S.C. § 101, et seq. (Doc. #

1.)1 In the Complaint, Plaintiff asserts that Defendant infringed his copyright in the

Photograph by reproducing, publicly displaying, distributing, and/or using the

Photograph on Defendant’s website without authorization. (Doc. # 2 at 3, ¶¶ 14–15.)

Plaintiff served Defendant the Summons and Complaint on May 29, 2019 (Doc. # 10.)

          On January 23, 2020, the Clerk of the Court properly entered an Entry of Default

pursuant to Federal Rule of Civil Procedure 55(a). (Doc. # 19.) On February 20, 2020,

Plaintiff moved for default judgment against Defendant. (Doc. # 22.) In Plaintiff’s Motion

for Default Judgment, he requests the amount of $30,000 in statutory damages under

17 U.S.C. § 504(c)(1) and reasonable attorney’s fees and full costs under 17 U.S.C. §

505. (Id. at 1.) As a result of the Motion, pursuant to D.C.COLO.LCivR 40.1(c)(3)(a),

Magistrate Judge Kristen L. Mix reassigned this case and it was assigned to this Court

on February 21, 2020 (Doc. ## 25–26). The Court has reviewed and considered the


1
    Upon filing this action, Plaintiff filed an Amended Complaint on May 24, 2019. (Doc. # 2.)

                                                  2
Motion, the exhibits and affidavits, and applicable law. Being sufficiently advised on the

issues involved, Plaintiff’s Motion for Default Judgment is granted against Defendant.

            II.      STANDARD OF ENTRY FOR DEFAULT JUDGMENT

       Default judgment may be entered against a party who fails to appear or

otherwise defend. Fed. R. Civ. P. 55. To obtain a judgment by default, the moving party

must follow the two-step process described in Rule 55: “first, he or she must seek an

entry of default from the Clerk of the Court under Rule 55(a); second, after default has

been entered by the Clerk, the party must seek default judgment according to the

strictures of Rule 55(b).” Richfield Hospitality, Inc. v. Shubh Hotels Detroit, LLC, No. 10-

cv-00526-PAB-MJW, 2011 WL 3799031, at *2 (D. Colo. Aug. 26, 2011).

       At step two, the decision to enter default judgment is “committed to the district

court’s sound discretion.” Olcott v. Delaware Flood Co., 327 F.3d 1115, 1124 (10th Cir.

2003) (quoting Dennis Garberg & Assocs. V. Pack-Tech Int’l Corp., 115 F.3d 767, 771

(10th Cir. 1997)). A defendant who fails to answer, plead, or otherwise defend an action

is deemed to have admitted the factual allegations of the complaint as true. Brill Gloria

v. Sunlawn, Inc., No. 08-cv-00211-MSK-MEH, 2009 WL 416467, at *2 (D. Colo. Feb.

18, 2009). The Court also accepts as true the undisputed facts alleged in affidavits and

exhibits. Id.; see also Deery American Corp. v. Artco Equip. Sales, Inc., No. 06-cv-

01684-EWN-CBS, 2007 WL 437762, at *3 (D. Colo. Feb. 6, 2007).

       Default judgment cannot be entered against defaulting defendants until the

amount of damages has been ascertained. See Herzfeld v. Parker, 100 F.R.D. 770, 773

(D. Colo. 1984). One of the main reasons for this requirement is to prevent plaintiffs who


                                             3
obtain default judgments from receiving more in damages than is supported by actual

proof. Id. at n.2. Rule 55(b) provides that “the court may conduct such hearings or order

such references as it deems necessary” in order to “determine the amount of damages.”

A court may enter a default judgment without a hearing if the amount claimed is a

liquidated sum or one capable of mathematical calculation. Venable v. Haislip, 721 F.2d

297, 300 (10th Cir. 1983).

       In any event, a live evidentiary hearing is not always required. Rather, the

hearing requirement can be satisfied by the submission of affidavits or other proper

documentary evidence if doing so will create a record sufficient for the court to decide

the matters before it. Ullico Cas. Co. v. Abba Shipping Lines, Inc., 891 F. Supp. 2d 4, 7

(D.D.C. 2012); Hermeris, Inc. v. McBrien, No. 10-2483-JAR, 2012 WL 1091581, at *1

(D. Kan. Mar. 30, 2012) (“Damages may be awarded only if the record adequately

reflects the basis for award via a hearing or a demonstration by detailed affidavits

establishing the necessary facts.”); DeMarsh v. Tornado Innovations, L.P., No. 08-2588,

2009 WL 3720180, at *2 (D. Kan. Nov. 4, 2009) (same) (quoting Adolph Coors Co. v.

Movement Against Racism & the Klan, 777 F.2d 1538 1544 (11th Cir. 1985)).

                                III.      JURISDICTION

       Before entering default judgment against a party who has failed to plead or

otherwise defend, the district court has an affirmative duty to look into its jurisdiction

over the parties. Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202–03 (10th Cir. 1986);

see also Hukill v. Okla. Native Am. Domestic Violence Coalition, 542 F.3d 794, 797

(10th Cir. 2008) (“[A] default judgment in a civil case is void if there is no personal


                                              4
jurisdiction over the defendant.”). Defects in personal jurisdiction are not waived by

default when a party fails to appear or to respond, and the plaintiff bears the burden of

proving personal jurisdiction before a default judgment may be entered. Williams, 802

F.2d at 1202–03. “Where, as here, the issue is determined on the basis of the pleadings

and affidavits, that burden may be met by a prima facie showing.” Sharpshooter

Spectrum Venture, LLC v. Consentino, No. 09-cv-0150-WDM-KLM, 2011 WL 3159094,

at *2 (D. Colo. July 26, 2011) (citing Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th

Cir. 2011)).

       In the instant case, the record evinces that Defendant is a Colorado limited

liability company registered with the Colorado Secretary of State to do business in

Colorado and with its principal place of business located at 4335 W. 44th Ave., Denver,

Colorado, 80212. (Doc. # 2 at 2, ¶ 6.) Defendant was also properly served in Denver,

Colorado. (Doc. # 10). As such, because Defendant is a Colorado resident, this Court

has personal jurisdiction over it. Additionally, this case arises under the federal

Copyright Act, and federal courts have original jurisdiction in such cases. See 28 U.S.C.

§ 1338. Indeed, the Copyright Act creates a cause of action in favor of the owner of a

copyright for direct infringement. 17 U.S.C. § 501. Thus, this Court has subject matter

jurisdiction over this case.




                                              5
                                   IV.        DISCUSSION

A.      VIOLATION OF THE COPYRIGHT ACT

        1.      Copyright Infringement

        Plaintiff alleges that Defendant violated federal copyright laws under 17 U.S.C.

Sections 106 and 501. The Copyright Act provides that an owner of a copyright “has the

exclusive rights to do and to authorize” the following:

     (1) to reproduce the copyrighted works in copies or phonorecords;

                                                ***

     (3) to distribute copies or phonorecords of the copyrighted work to the public
         by sale or other transfer of ownership, or by rental, lease, or lending;

                                                ***

     (5) in the case of . . . pictorial . . . works, including the individual images of a
         motion picture or other audiovisual work, to display the copyrighted work
         publicly[.]

17 U.S.C. § 106(1), (3), (5). “Anyone who violates any of the exclusive rights of

the copyright owner . . . is an infringer of the copyright.” 17 U.S.C. § 501(a).

        In the instant matter, accepting Plaintiff’s allegations as true in light of

Defendant’s default, he has set forth an adequate claim for copyright infringement.

Plaintiff is the owner of the copyright of the Photograph, (Doc. # 2 at 2, ¶¶ 7–9), and as

such, he has exclusive rights to reproduce, publicly display, or distribute the

Photograph, and authorize others to do the same. 17 U.S.C. § 106. When Defendant

used the Photograph on its website to advertise and promote a concert (Doc. # 2 at 3,

¶¶ 10–11; Doc. # 2-2), Defendant did so without Plaintiff’s permission (Doc. # 2 at 3, ¶

12), and as a result, Defendant’s conduct constituted copyright infringement under 17


                                                 6
U.S.C. § 501(a). Accordingly, Plaintiff has established a claim for copyright

infringement.

       2.       Statutory Damages

       Federal law provides for several remedies for infringement. See 17 U.S.C.

§§ 502–05. Relevant here, Section 504(a) permits a copyright owner to seek

from the infringer actual damages and the infringer’s additional profits or statutory

damages. In this case, Plaintiff elects to recover statutory damages pursuant to

Section 504(c). (Doc. # 22 at 1; Doc. # 18-1 at 2, ¶¶ 7, 11.)

       Section 504(c)(1) of the Copyright Act permits an award of statutory damages “in

a sum of not less than $750 or more than $30,000 as the court considers just.” In

determining the amount of statutory damages, the district court has broad discretion “to

assess what is just in a particular case, ‘considering the nature of the copyright, the

circumstances of the infringement and the like,’” so long as the amount is neither more

than the maximum nor less than the minimum. Broadcast Music, Inc. v. Carey-On

Saloon, LLC, No. 12-cv-02109-RM-MJW, 2014 WL 503447, at *6 (D. Colo. Feb. 7,

2014) (quoting F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 231–32

(1952).) Section 504(c)(1) “not merely compels restitution of profit and reparation for

injury but also is designed to discourage wrongful conduct.” F.W. Woolworth Co., 344

U.S. at 233. Put more bluntly, “courts must put defendants on notice that it costs less to

obey the Copyright Act than to violate it.” Girlsongs v. 609 Indus., Inc., 625 F. Supp. 2d

1127, 1131 (D. Colo. 2008). Courts have awarded statutory damages that are at least




                                             7
between two and three times the license fees that would have been charged. Id.

(collecting cases); Carey-On Saloon, LLC, 2014 WL 503447, at *6 (same).

       Plaintiff requests that the Court award statutory damages pursuant to Section

504(c)(1) in the amount of $30,000. (Doc. # 18-2 at 3; Doc. # 22 at 1.) Specifically,

Plaintiff states that he “seeks statutory damages as a deterrent to willful infringers.”

(Doc. # 18-1 at 4, ¶ 15 (emphasis added).) In support of his request, Plaintiff cites

several New York federal district court decisions in which courts find that a request for

$30,000 in statutory damages upon default is proper. (Id. at 4, ¶¶ 15–16.) However,

Plaintiff fails to explain the basis for his argument that $30,000 would deter willful

infringers in this case. Indeed, Plaintiff’s Amended Complaint, Motion for Default

Judgment, and supporting documentation are devoid of any factual allegations or

evidence germane to how Defendant’s infringement was willful. For example, there are

no allegations as to whether Defendant was contacted by Plaintiff to inform it that he

owned the copyright to the Photograph or to offer it a license to use the Photograph, or

that Defendant refused to license or refrain from using the Photograph upon learning of

such alleged infringement. See, e.g., Dallas Buyers Club, LLC v. Cordova, 81 F. Supp.

3d 1015, 1035 (D. Colo. 2015) (holding that, upon defendant’s default, plaintiff

established entitlement to willful infringement damages where plaintiff alleged that

defendant was informed both before and during the litigation of the allegations against

him); Purzel Video GmbH v. Martinez, 13 F. Supp. 3d 1140, 1152 (D. Colo. 2014)

(same); Major Bob Music v. S. Shore Sports Bar & Grill, Inc., No. 2:08-cv-689, 2010 WL

2653330, at *3 (D. Utah June 30, 2010) (concluding that defendants were willful


                                              8
infringers where they “repeatedly rejected and ignored” plaintiff’s offer of a license and

“acted as if they are not subject to the copyright laws”). As such, the Court is not

persuaded by the New York federal court decisions and declines to rubber stamp

Plaintiff’s request for the maximum allowable amount in statutory damages for non-

willful infringement as a “deterrent to willful infringers.”

       Furthermore, 17 U.S.C. Section 504(c)(1) provides that Plaintiff may elect to

recover statutory damages “in a sum of not less than $750 or more than $30,000 as the

court considers just.” (Emphasis added.)2 The range of statutory damages within

Section 504(c)(1) reflects Congress’s intent to equip district courts with discretion to

award an amount that advances justice. This Court has also recognized that “infringers

should not be free to ‘sneer’ in the face of the Copyright Act” and that “courts must put

defendants on notice that it costs less to obey the Copyright Act than to violate it.”

Girlsongs, 625 F. Supp. 2d at 1131 (quoting Int’l Korwin Corp. v. Kowalcyzk, 665 F.

Supp. 652, 659 (N.D. Ill. 1987), aff’d, 855 F.2d 375 (7th Cir. 1988)). Thus, in conjunction

to the important deterrent purpose served by statutory damages, courts exercise their

discretion to award statutory damages in relation to license fees for which owners would

have charged for use of the copyrighted work. Id. at 659 (collecting cases); see also

Major Bob Music, 2010 WL 2653330, at *3 (collecting cases).

       In the instant case, Plaintiff furnished no allegations or evidence upon which this

Court can rely to award statutory damages it “considers just.” In addition to the absence


2
 If the infringement is willful, damages may be increased to up to $150,000. 17 U.S.C. §
504(c)(2).


                                                9
of evidence as to willful conduct, Plaintiff fails to provide any evidence as to licensing

fees for which he charges for use of the Photograph or any of his other copyrighted

works. The Court must rely upon something other than the goal of deterrence itself to

exercise its discretion and determine an appropriate amount of statutory damages. But

based on Plaintiff’s Amended Complaint, Motion, and supporting documentation, there

is nothing on which this Court can utilize to measure a just damages award. As such,

the Court declines Plaintiff’s invitation to award $30,000 in statutory damages, and,

instead, awards the minimum of $750 to Plaintiff as a result of Defendant’s infringement.

B.     ATTORNEYS’ FEES AND COSTS

       Pursuant to 17 U.S.C. Section 505, the Court has discretion to allow the recovery

of “full costs” and award reasonable attorney’s fees to an aggrieved party who prevails.

In the instant Motion, Plaintiff requests $2550.00 in reasonable attorney’s fees and

$440.00 in costs. (Doc. # 22 at 1; Doc. #18-1 at 4–6, ¶¶ 17–19.) This request is

supported by an affidavit from Plaintiff’s counsel, with extensive documentation that sets

forth the total hours worked, rates charges, and the work performed. (Doc. # 18-1 at 5–

6, ¶ 19.)

       The Court has found that Defendant violated several of Plaintiff’s exclusive rights

under the Copyright Act and has awarded Plaintiff statutory damages. Defendant has

never defended against Plaintiff’s claim. Under such circumstances, the Court finds that

an award of attorney’s fees and costs in the amount of $2,990.00 is appropriate and is

reasonable under the three step-process set forth in Ramos v. Lamm, 713 F.2d 546




                                             10
(10th Cir. 1983), overruled on other grounds by Pennsylvania v. Del. Valley Citizens’

Council for Clean Air, 483 U.S. 711, 725 (1987).

                               V.       CONCLUSION

      For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Default

Judgment (Doc. # 22). It is

      FURTHER ORDERED that final judgment is hereby entered in favor of Plaintiff

Eddie Malluk and against Defendant Berkeley Highlands Productions, LLC in the

amount of $3,740.00.


      DATED: March 3, 2020


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                           11
